DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-13 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, “Applicant has amended all of the limitations of claim 2 into claim 1, from which it directly depended.”  Remarks 10/08/2021, page 8.  Thus, Claim 1 is allowed for similar reasons as previously indicated for Claim 2 on pages 6-7 of the Final Rejection 06/0/2021, wherein the prior art does not disclose, teach or suggest a digitally controlled oscillator circuit arrangement comprising:
wherein the multiplexing circuity is configured to select the signal component of the frequency setting signal based on a counting signal of the counting circuitry, and
the counting circuitry is configured to generate the counting signal based on the oscillation signal of the digitally controlled oscillator;
in combination with all the other claimed limitations.
Claims 3-10 are allowed for depending from Claim 1.

Regarding Claim 11, “Claim 11 is amended with the contents of claim 14, which directly depends on claim 11 and has been subsequently cancelled.” Remarks 04/22/2021, page 7. Thus, Claim 11 is allowed for similar reasons as 
memory circuitry,
wherein the frequency setting signal generation circuitry is configured to store the plurality of frequency setting values using the memory circuitry, and
wherein the output circuitry is configured to generate the frequency setting signal using the plurality of frequency setting values stored in the memory circuitry;
in combination with all the other claimed limitations.
Claims 12, 13 and 15-25 are allowed for depending from Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA J. CHENG/Primary Examiner, Art Unit 2849